Citation Nr: 0007095	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Evaluation of right knee anterior cruciate ligament 
repair residuals, evaluated as 10 percent disabling from 
April 23, 1995.

2.  Evaluation of right knee arthritis, evaluated as 10 
percent disabling from April 23, 1995.

3.  Evaluation of left knee anterior cruciate ligament repair 
residuals, evaluated as 10 percent disabling from April 23, 
1995.

4.  Evaluation of left knee arthritis, evaluated as 10 
percent disabling from 
April 23, 1995.


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from August 1989 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1995 decision of the Washington, 
D.C. Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right and 
left knee surgery residuals.  The right and left knee 
disabilities were each rated as non-compensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from 
April 23, 1995.  Subsequently, by an October 1995 decision, 
the RO re-characterized the veteran's service-connected knee 
disabilities as ligament repairs with arthritis and assigned 
10 percent evaluations under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis), effective from April 23, 
1995.  Thereafter, by a September 1998 decision, the RO 
assigned 10 percent evaluations for right and left knee 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(traumatic arthritis) and separate 10 percent evaluations for 
anterior cruciate ligament repairs under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension).  These 
evaluations were made effective from April 23, 1995.

After receiving notice of the September 1998 action, the 
veteran submitted a statement in October 1998 in which he 
indicated that his appeal had been satisfied as to the 
following issues:  "5256, 5260, 5261, 5010, 5003."  
Presumably, the mention of these five 4-digit numbers was a 
reference to Diagnostic Codes pertaining to his knee 
disabilities under 38 C.F.R. § 4.71a.  However, it is not 
entirely clear what he meant by such a statement.  As noted 
above, the RO rated each knee under Diagnostic Codes 5010 and 
5261, both of which were mentioned in the veteran's October 
1998 statement.  Consequently, if the veteran meant to 
indicate that he was entirely satisfied with the September 
1998 rating decision, there would be no remaining issue for 
the Board to address.  Nevertheless, what is curious about 
the list of Diagnostic Codes set out by the veteran is that 
each addresses limitation of motion, but none addresses 
instability or cartilage disability, both of which the 
veteran previously noted in his substantive appeal.  
Therefore, if the veteran specified the limitation of motion 
codes as an indication that he was satisfied that his 
disability had been properly related in that regard, but not 
with respect to other symptoms such as instability or 
symptoms due to cartilage impairment, further action by the 
Board is indicated.  Action by the RO to clarify the 
veteran's intent is required.

As noted above, what is significant about the way the RO has 
variously characterized the service-connected knee 
disabilities is that both limitation of motion and other 
symptoms due to anterior cruciate ligament repairs has been 
considered.  If the veteran desires to continue his appeal 
with respect to impairment ratable as limitation of motion, 
consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion require consideration of functional 
losses due to pain, etc.).

Specifically, when evaluating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a evaluation examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for an evaluation on the basis of loss of 
range of motion, determinations regarding functional loss are 
to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is required in the veteran's 
case, provided he is not satisfied with the ratings made on 
account of limitation of motion.

When seen by VA in September 1995 and April 1997, the 
veteran's complaints of knee pain, swelling, and buckling 
were noted.  Additionally, clinical findings relative to his 
knees were made.  Specifically, in September 1995 range of 
motion studies of the knees disclosed "extension to just 
about" 0 degrees and flexion to 100 degrees.  X-rays 
revealed status post bilateral cruciate repair associated 
with mild bilateral degenerative osteoarthritis.  Similarly, 
when examined by VA in April 1997, knee range of motion 
studies disclosed extension to 10 degrees and "less than" 0 
degrees, and flexion to 102 degrees and 110 degrees, 
respectively.  It was also reported that there was tenderness 
to palpation over both patellar tendons.  X-rays revealed 
status-post bilateral cruciate repair.  However, no attempt 
was made to quantify the veteran's pain at either of these 
examinations in terms that can be used to apply the pertinent 
rating criteria.  Consequently, it may be said that the 
examination reports were not responsive to the mandate of 
DeLuca that the examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be evaluated accordingly.  The only 
way to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

The Board notes that separate ratings may be assigned for 
instability and loss of motion when rating knee disabilities.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 
23-97 (July 1, 1997).  Moreover, as already reported, the RO 
awarded the veteran separate compensable ratings for his knee 
disabilities.  See RO decision entered in September 1998.  
However, it is not clear why the RO assigned these separate 
ratings under Diagnostic Codes that both contemplate pain and 
limitation of motion - Diagnostic Code 5010 and Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a (1999).  If the veteran 
desires to continue his appeal as to problems other than 
those contemplated by limitation of motion/pain, further 
action by the RO to obtain evidence in that regard and to re-
adjudicate the veteran's claims is required.

The case is REMANDED for the following actions:

1.  The veteran should be asked to 
clarify what about the September 1998 
rating decision he is satisfied with, and 
what he yet desires to pursue, if 
anything, on appeal.  If the veteran does 
not withdraw all aspects of his appeal, 
the RO should continue with the 
development requested below.  If he 
expresses a desire to withdraw his appeal 
in its entirety, the RO need not take the 
actions set forth below.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his right and left 
knee anterior cruciate ligament repairs 
and arthritis, including problems such as 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
disability.  Functional losses, other 
than instability, should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  If it 
is not possible to equate the 
difficulties affecting the right and left 
knee with addition loss in range of 
motion, the examiner should say so.  The 
examiner should also state whether the 
veteran's right or left knee has 
subluxation or lateral instability, and 
if so, whether it is "severe," 
"moderate," or "slight."  Next, the 
examiner should state whether the 
veteran's right or left knee has frequent 
episodes of locking, pain, or effusion 
into the joint due to cartilage 
impairment.  The examiner should also 
indicate whether any post-operative scars 
are poorly 

nourished, have repeated ulceration, or 
are tender and painful on objective 
demonstration.  

3.  The RO should then review the claims 
regarding the knees.  Adjudication should 
be undertaken as to all aspects of the 
veteran's knee ratings not withdrawn from 
appeal by the veteran.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. § 4.14 
(1999) and the precepts of Esteban, 
supra, as well as VAOPGCPREC 23-97 (July 
1, 1997).  Consideration should also be 
given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.118 (1999).  
Additionally, consideration should be 
given to the possibility of "staged" 
ratings in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


